Bunn, J.
The objection to the reassessment of the tax of most force seems to be that the $800 of road tax which was voted by the electors at the annual town meeting of 1882, and placed in with the other'town taxes, and levied upon the property of the whole town, upon the tax roil of that year, should have been' levied upon the roll *335of the preceding year, and raised, not upon the property of the town generally, but $100 in each of the eight road-districts of the town, and carried out in a separate column. If the objection is good at all, it will be fatal to the assessment, as it is impracticable to separate what is legal from what is illegal. But, upon consideration, I think the objection not tenable. The authority under which the $800 road tax was voted is contained in section 776, Rev. St. Wis., which gives power to the qualified voters of each town, at the annual town meeting, to vote to raise money for the repair and building of roads and bridges, or either.
In the town of Emerald, which consisted of eight road districts, the electors, at the annual tow'll meeting, voted to raise “one hundred dollars levied for each road-district,—.$800.” This is the record in evidence. It is contended that the effect of this vote w'as to levy $100 upon the property of each road district, though it is conceded by plaintiff in his brief that the electors usually vote for highway taxes a certain number of mills upon the dollar, and the supervisors also add a mill tax, and that this would, of course, make a uniform percentage for the entire town; and it seems quite clear to the court that sucha course would have been a compliance with the statute. But is not what the electors did, in substance, the same thing ? The statute, in terms, does not confine the vote to a mill tax, and I see no reason why the electors could not have voted to raise $800 on the town, to be laid out, $100 in each road-district, or as the town board might see fit to expend it, upon the highways of the town. It seems as though this is what the statute contemplated, rather than to give the electors power to raise certain sums separately upon the property in each road-district. The same language which gives power to raise money for roads applies also to bridges, the taxes for which, I believe, are always levied upon the town generally. Possibly, under the statute, the electors might raise different sums for each road-district, to be levied and raised upon the property of the several districts; but I would not think that is what the statute means, and I do not understand such to be the effect of the vote taken in this case. Voting $100 for each road-district, making an aggregate of $800 in the town, does not necessarily mean that the $100 is to be levied upon the property of the road-district; and if the town authorities w'ere justified in levying the $800 upon the property of the town, the fact that the road tax is not carried out in separate columns cannot affect the validity of the tax, as no one is injured in any way by it.
I think, also, there was no error in levying the assessment of the highway tax upon the new valuation. This seems to me evident from chapter 128, Sess. Laws Wis. 1881, governing proceedings of this sort. In regard to the defendant’s claim, that 12 per cent, interest should be allowed from January 1, 1883, L think the provisions he cites do not apply to a ease like this, where a reassessment has been ordered upon the original tax being held illegal.
*336I think the plaintiff’s objections to the reassessment should be overruled, and that an order should be made in accordance with the provision of chapter 128, Laws Wis. 1881, requiring the plaintiff to pay into court, for the use and benefit of the defendants, the amount of the tax assessed upon his lands according to the reassessment tax roll, which I believe is $1,839.96, or $70.20 less than the original assessment, which was $1,910.16; and that upon complying with such order of the court a judgment be entered against the defendants, with costs.
The order may be entered nunc pro tunc as of the June term, when the cause was heard.